ON MOTION EOR REHEARING.
It is urged that since the agreed statement of facts shows that "at the time he made the -second deed to secure debt the Albany Loan & Finance Co. advanced him $100, this being the consideration for the second deed to secure debt,” the holder of the bill of sale is not protected under his original recorded lien, although by *791its terms it was given to secure both present and future loans and advances, the idea being, as we understand it, that the new paper constituted a novation, inasmuch as it was founded on a new consideration. While it is agreed that the -additional advance was the consideration of the new bill of sale, it is not indicated that the new advance was a new and distinct consideration from that contemplated by and provided for under the terms of the original bill of sale.

Rehearing denied.